Citation Nr: 0927713	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  08-02 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for macular 
degeneration of both eyes.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Jeremy Bedford, Law Clerk




INTRODUCTION

The Veteran had active service from August 1942 to May 1946.  

This matter comes before the Board of Veterans' Appeal (BVA 
or Board) on appeal from a July 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied service connection for macular 
degeneration of both eyes and bilateral hearing loss.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Macular degeneration of both eyes was not manifested 
during service, and any disorder of both eyes is not shown to 
be causally or etiologically related to service.

2.  The Veteran has bilateral hearing loss that was caused by 
service.


CONCLUSIONS OF LAW

1.  Macular degeneration of both eyes was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2008).

2. Bilateral hearing loss was incurred during active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008).  The notification obligation in this 
case was accomplished by way of a letter from the RO to the 
Veteran dated in March 2007.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In any event, the 
Veteran has neither alleged nor demonstrated any prejudice 
with regard to the content or timing of the notices.  See 
Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination); see also 
Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 
2006).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The RO obtained the Veteran's private and service treatment 
records and also afforded the Veteran a VA examination.  The 
Veteran and his representative have not made the RO or the 
Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that duty to 
notify and duty to assist have been satisfied and will 
proceed to the merits of the Veteran's appeal.




Regulations

The Veteran seeks service connection macular degeneration in 
both eyes and also for bilateral hearing loss.  Service 
connection for VA compensation purposes will be granted for a 
disability resulting from disease or personal injury incurred 
in the line of duty or for aggravation of a preexisting 
injury in the active military, naval or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

There must be competent evidence showing the following: (1) 
the existence of a current disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the current disability and a 
disease or injury incurred or aggravated during service or to 
a service connected disability.  See Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 
12 Vet. App. 247 (1999).

Macular Degeneration

The Veteran contends that his WWII service as a pilot with 
exposure to damaging wind and propeller turbulence caused the 
macular degeneration.  Service treatment records do show that 
the Veteran experienced eye problems while in service.

A service treatment record from November 1945 shows that the 
Veteran was diagnosed with acute uveitis in his left eye.  
The cause was undetermined and his vision was 20/20.  Service 
treatment records from July 1944 also show that after being 
hit in the face with a softball, the Veteran was diagnosed 
with hematoma traumatic, right eye, moderate.  These are the 
only records of eye problems while on active service.

A periodic treatment record from the Air Force Reserves in 
August 1955 states that the Veteran had conjunctivitis in his 
left eye in 1945 for which he received adequate treatment and 
experienced no recurrences.  An August 1955 Air Force Reserve 
periodic examination showed that the Veteran's eyes were 
normal.  A February 1969 Air Force Reserve periodic 
examination shows that the Veteran had 20/20 vision.  There 
were also no defects stated.  There were no diagnoses of 
macular degeneration in the service treatment records.

The first proof of an eye problem was from an August 2005 
statement from a private M.D., stating that the Veteran had 
been a patient for 18 years and the vision in the Veteran's 
left eye was limited to peripheral motion and he had no 
central vision.  The Board notes that this statement was made 
decades after the Veteran's active service.  The Veteran was 
diagnosed with macular degeneration and legal blindness in 
February 2007, as noted on a private treatment record.  The 
passage of time between the Veteran's discharge and the 
initial diagnosis weighs against the Veteran's claims.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Since 
there is a current diagnosis of macular degeneration, the 
Board must determine whether there is an etiological link 
between the current diagnosis and the Veteran's active 
service.

At a May 2008 VA examination, the Veteran was diagnosed with 
age related macular degeneration, history of retinal bleeding 
in the right eye, and bilateral cataracts.  In a July 2008 
addendum to the May 2008 VA examination, the examiner opined 
that the Veteran's macular degeneration was age-related.  
There is no contrary medical opinion of record.

While the Veteran is clearly of the opinion that his macular 
degeneration is related to service, as a lay person, the 
Veteran is not competent to offer an opinion that requires 
specialized training, such as the etiology of a medical 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Accordingly, the Board concludes that service 
connection for macular degeneration is not established in the 
absence of competent medical evidence demonstrating a 
relationship between macular degeneration and service.

In a January 2008 statement, the Veteran stated that macular 
degeneration is known to be hereditary.  He then listed 
relatives that did and do not have macular degeneration.  The 
Board notes that in the July 2008 negative nexus opinion, the 
examiner opined that the macular degeneration was age 
related.  That opinion was based off of the May 2008 VA 
examination, where the Veteran was diagnosed with age related 
macular degeneration.  Nowhere in the record is the Veteran's 
macular degeneration attributed to heredity.

Given the medical evidence of record, the Board finds that 
the preponderance of the evidence is against the Veteran's 
claim of service connection for macular degeneration.  In 
this regard, macular degeneration was not manifested during 
service or for many years thereafter.  The Veteran has 
contended that macular degeneration was the result of being a 
pilot in service, but the evidence of record does not reflect 
any such in-service treatment.  The first evidence of any 
treatment for an eye disability was in 2005, decades 
following separation from service.

Bilateral Hearing Loss

The Veteran filed a claim seeking service connection for 
bilateral hearing loss in March 2007.  He contends that his 
bilateral hearing loss is the result of exposure to excessive 
noise as a pilot while in active service.  The Veteran 
contends that he received no post-service occupational noise 
exposure as he was a stock broker.  The only post-service 
noise exposure that the Veteran reports is firing rifles, but 
the Veteran claims to have worn hearing protection when doing 
so.  

In assessing the Veteran's claim, the Board must first 
determine whether he has a current hearing disability under 
VA regulations.  Hearing disabilities are determined for VA 
purposes using criteria provided under 38 C.F.R. § 3.385.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

VA audiological evaluation conducted in March 2008 found that 
the pure tone thresholds, in decibels, were as follows:


HERTZ




500
1000
2000
3000
4000
RIGHT
35
35
45
50
65
LEFT
30
35
45
60
70
Speech discrimination was 92 percent in the right ear and 88 
percent in the left.  As a result of the examination, the 
Veteran was diagnosed with bilateral mild to severe 
sensorineural hearing loss.

The Veteran also submitted a private audiological evaluation 
conducted in March 2007 which found that the pure tone 
thresholds, in decibels, were as follows:


HERTZ




500
1000
2000
3000
4000
RIGHT
35
40
50
55
65
LEFT
35
35
45
60
75
Speech discrimination scores were 80 percent in the right ear 
and 76 percent in the left.  The Veteran was diagnosed with 
mild to severe sensory-neural hearing loss in both ears.

As the record shows that the Veteran has bilateral hearing 
loss for VA purposes, the next consideration is whether there 
is any evidence of in service incurrence.  The evidence does 
not show that the Veteran incurred a hearing impairment in 
service or manifested a continuity of symptomatology 
indicative of a hearing disorder in the first several years 
after discharge from active service.  The service treatment 
records do not indicate that the Veteran complained about any 
hearing impairment or sought treatment for ear related 
problems while in active service.  

The first hearing test of record is a March 1946 whisper test 
where the Veteran recorded a 15/15 for both ears.  An August 
1955 Air Force Reserve periodic examination showed that the 
Veteran recorded a 15/15 on the whisper test for both ears 
and on an audiological evaluation which found that the pure 
tone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
10
5
5
N/A
5
LEFT
10
10
20
N/A
5

A February 1969 Air Force Reserve periodic audiometric 
examination showed that the Veteran recorded pure tone 
thresholds, in decibels, as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
30
35
25
N/A
30
LEFT
30
30
25
N/A
40
This is the first evidence of post service hearing loss for 
VA purposes.

Although there is no evidence of bilateral hearing loss 
during active service, the Board notes that the Veteran's DD-
Form 214 shows that his military occupational specialty in 
the Air Force was a single engine pilot.  Thus, based on this 
and the Veteran's assertions, the Board finds that he was 
exposed to acoustic trauma in service.  A letter written by a 
private physician in April 2007 was provided to show a nexus 
between the Veteran's current hearing loss and his in-service 
loud noise exposure.  The letter states that the Veteran's 
type of hearing loss was due to high intensity noise.  The 
examiner based this opinion upon the military noise exposure 
history provided to him by the Veteran.

In March 2008, the VA examiner had a different opinion.  He 
opined that it was at least as likely as not that the 
Veteran's active service noise exposure had not had an effect 
on his present hearing loss.  The VA examiner determined that 
the Veteran's present hearing loss disability was not due to 
his service because there was no diagnosis of this disability 
in service.  The examiner stated that the most likely 
etiology of the Veteran's current hearing loss would be a 
combination of genetic and environmental factors that have 
occurred subsequent to separation from service, mostly 
related to presbycusis.  The pertinent VA regulation, 
however, does not necessarily preclude service connection for 
hearing loss that first met the regulation's requirements 
after service.  Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).

Based on this record, the Board is of the opinion that the 
evidence supportive of the claim is at least in equipoise 
with that against the claim.  In this regard there is a 
private medical opinion that is clearly supportive of his 
claim, and which is supported by the evidence, while the VA 
examiner had the opposite opinion.  Therefore, under the 
facts and circumstances of this case, and giving the Veteran 
the benefit of the doubt, the Board finds that the evidence 
is in relative equipoise with regard to the claim.  Hence, 
service connection is warranted for bilateral hearing loss.  
38 U.S.C.A. § 5107(b).


ORDER

Service connection for macular degeneration of both eyes is 
denied.

Service connection for bilateral hearing loss is granted, 
subject to the rules and payment of monetary benefits.


____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


